Moyer, C.J.
In Bellian v. Bicron Corp. (1994), 69 Ohio St.3d 517, 634 N.E.2d 608, we held that an age-discrimination claim brought pursuant to R.C. Chapter 4112 must be initiated within the one-hundred-eighty-day statute of limitations period set forth in former R.C. 4112.02(N). Here, all parties agree that the claims asserted by Oker are governed by the one-hundred-eighty-day statute of limitations period provided in R.C. 4112.02(N). Therefore, the issue before the court is when the applicable statute of limitations period for an age-discrimination claim brought under R.C. Chapter 4112 begins to run.
For the reasons that follow, we hold that the statute of limitations period applicable to age-discrimination claims brought under R.C. Chapter 4112 begins to run on the date of the employee-plaintiffs termination from the defendant-employer.
In State ex rel. Teamsters Local Union 377 v. Youngstown (1977), 50 Ohio St.2d 200, 4 O.O.3d 387, 364 N.E.2d 18, this court addressed the issue of when the statute of limitations period for a specific cause of action commences. We held that “[n]ormally, a cause of action does not accrue until such time as the infringement of a right arises. It is at this point that the time within which a cause of action is to be commenced begins to run.” Id. at 203-204, 4 O.O.3d at 389, 364 N.E.2d at 20. Hence, we must determine the point in time at which the actions of Ameritech became a possible infringement of the rights afforded Oker under R.C. Chapter 4112.
Ameritech contends that any possible infringement of Oker’s right occurred on November 9, 1994, when he was informed that he would not be offered a position in the reorganized Ameritech Law Department.
*225In support of its position, Ameritech cites the United States Supreme Court opinion in Delaware State College v. Ricks (1980), 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431. In Ricks, the court decided the Title VII claim of a non-tenured professor, finding that the plaintiff did not file his claim within the applicable federal statute of limitations. The Supreme Court held that the timeliness of such a complaint should be measured from the date the tenure decision was made and communicated to the employee, despite the fact that the eventual loss of the teaching position did not occur until later. Id. at 258, 101 S.Ct. at 504, 66 L.Ed.2d at 439-440.
Ameritech contends that this case is indistinguishable from Ricks, and that the principles established in that case should govern our interpretation of the statute of limitations provided for in former R.C. 4112.02(N). However, Ameritech ignores several differences between Ricks and this case.
First, the plaintiff in Ricks initiated his suit under Title VII of the Civil Rights Act of 1964. Although Title VII and R.C. Chapter 4112 are similar in some respects, R.C. Chapter 4112.08 specifically provides for liberal construction of its provisions. Here, our interpretation of the statute of limitations applicable to discrimination claims, such as those advanced by Oker, is consistent with the plain and ordinary meaning of R.C. 4112.08.
In Lordstown Local School Dist. Bd. of Edn. v. Ohio Civ. Rights Comm. (1981), 66 Ohio St.2d 252, 20 O.O.3d 240, 421 N.E.2d 511, this court considered the statute of limitations applicable to a suit charging sexual discrimination pursuant to R.C. Chapter 4112. The Lordstown case involved two teachers who were working for the school district under one-year limited contracts. When the school district refused to renew the teachers’ contracts after their first year of employment, both teachers filed claims alleging that the board of education refused to renew the contracts after learning that they were pregnant.
The school district argued that the complaints were not timely filed because the statute of limitations period had begun to run at the time the teachers were informed that their contracts would not be renewed. However, in holding that the claims were timely filed, we determined that the statute of limitations period began to run, not when the teachers were served notice of the non-renewal, but on the date the teachers’ contracts expired.
Our decision in Lordstown explained the difference between the facts of that case and those in Ricks. In Ricks, the professor was denied tenure. The Supreme Court reasoned that the discrimination occurred at the time the plaintiff was informed by the college that he would not be offered tenure. In Lordstown, we concluded that the final discriminatory act of the school board occurred upon the termination of the annual employment contracts. We find that the principles *226inherent in our Lordstown decision afford us the proper guidance to determine the limitations period to be applied to the claims asserted by Oker.
Like the teachers in Lordstown, Oker was terminated from his position with the company. Ameritech would have us look at its decision not as a termination of Oker but as a failure to hire him, thus assimilating the facts with those in Ricks. We do not accept this interpretation. Instead, we concur that the decision made by Ameritech was a termination of Oker’s employment. Therefore, following the principles established in Lordstown, we hold that the statute of limitations period began to run on the date of Oker’s termination from Ameritech, January 7, 1995.
The plain language of R.C. Chapter 4112, and the reasoning applied by .this court in our Lordstown decision, support our conclusion that the statute of limitations period for an age-discrimination claim brought pursuant to R.C. Chapter 4112 begins to run on the date of the employee-plaintiffs termination from the defendant-employer. Oker commenced his suit on June 29,1995, within one hundred eighty days of his termination from Ameritech. Therefore, his claims against Ameritech were timely filed.
For the foregoing reasons, the judgment of the court of appeals is, therefore, reversed, and the cause is remanded for proceedings consistent with the opinion of this court.

Judgment reversed and cause remanded.

Douglas, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Christley and Cook, JJ., dissent.
Judith A. Christley, J., of the Eleventh Appellate District, sitting for Resnick, J.